Case:19-01127-KHT Doc#:9 Filed:07/30/19          Entered:07/30/19 08:23:50 Page1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO

In re:
Leon William Moniot &                         Bankruptcy Case No. 10-12927-KHT
Joan Veronica Moniot,
Debtors.                                      Chapter 7




                                              Adversary Proceeding No. 19-1127-KHT
     Joan V. Moniot,

     Plaintiff,

     v.

     Navient Solutions, LLC &
     Estate Information Services, LLC

     Defendants.

           ORDER REGARDING DISCOVERY SCHEDULE PURSUANT TO
            FED.R.BANKR.P. 7016 (FED.R.CIV.P. 16(b)) and NOTICE
                    OF TRIAL SCHEDULING CONFERENCE

      IT IS ORDERED that the provisions of Fed.R.Civ.P. 26 shall apply to this
proceeding, subject to the provisions of this Order.

      IT IS FURTHER ORDERED that the parties adhere to the following
deadlines:

1.        Amended Pleadings. Motions to amend or supplement pleadings or to
          join additional parties must be filed by September 1, 2019. This deadline
          pertains to timing only, parties must comply with Fed.R.Civ.P. 15(a).

2.        Expert Witnesses. Disclosures and written reports required by
          Fed.R.Civ.P. 26(a)(2) are not anticipated in this matter.

3.        Duty to Supplement-Sanctions. All disclosures and responses to
          discovery shall be timely supplemented pursuant to Fed.R.Civ.P. 26(e).
          Failure to timely disclose, or incomplete, false or misleading disclosures,
          may result in Fed.R.Civ.P. 37(c) sanctions.
Case:19-01127-KHT Doc#:9 Filed:07/30/19     Entered:07/30/19 08:23:50 Page2 of 2


4.   Discovery. All Discovery must be completed by December 12, 2019.
     “Completed” means that all depositions are concluded and that responses
     to written discovery are due on or before the discovery completion date.
     The special provisions regarding limited and simplified discovery as
     specified in Local Bankruptcy Rule 7026-2 shall apply in this adversary
     proceeding.

5.   Discovery Disputes. All discovery disputes in this matter are subject to
     this division’s “No Written Discovery Motions” procedure, which is set
     forth under Judges’ Info on the Court’s website at www.cob.uscourts.gov.

6.   Dispositive Motions. Dispositive motions shall be filed by January
     12, 2020. All dispositive motions are subject to L.B.R. 7007-1 and
     7056-1.

7.   Status Report. On or before January 1, 2020, the parties shall submit
     a written report to the Court stating:

            a. Whether they anticipate filing any motions in limine;
            b. Whether they anticipate challenging any experts;
            c. The estimated length of trial.

8.   Final Order. Each party consents to this bankruptcy court entering final
     order or judgement on each claim, counterclaim, cross-claim, or third party
     claim.

     FAILURE TO COMPLY WITH THE PROCEDURES AS SET FORTH IN
THE LOCAL BANKRUPTCY RULES AND THIS ORDER MAY RESULT IN
DENIAL OF THE RELIEF REQUESTED AND/OR SANCTIONS UPON THE
PARTY AND COUNSEL FAILING TO COMPLY.

DATED                                      BY THE COURT:



                                           Kimberley H. Tyson
                                           United States Bankruptcy Court
